Citation Nr: 1710096	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected other specified trauma/stressor-related disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He also had subsequent service in the United States Army National Guard of Texas.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a March 2013 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

In June 2016, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, mood disorder, and posttraumatic stress disorder (PTSD), and entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder, such as anxiety disorder, mood disorder, and PTSD, for additional development.  A December 2016 rating decision granted service connection for other specified trauma/stressor-related disorder.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that his sleep apnea was caused and/or aggravated by his service-connected other specified trauma/stressor-related disorder.  In addition, review of his hearing testimony shows that the Veteran reported that he believed he had sleep apnea for about fifteen years.  See hearing transcript, page 20.  Further, the Veteran's private physician, F. M. M., M.D., expressed an opinion in August 2007 that the symptoms of sleep apnea were present "well into his military career" and that it was most likely that the Veteran had sleep apnea while he was in the military, but was never diagnosed.  However, Dr. F. M. M. did not cite to any evidence in the service medical treatment records or other objective evidence of record to support the opinion that sleep apnea was present during active service.  As noted in the Introduction, the Veteran had active service from February 1964 to February 1966 and also had subsequent service in the United States Army National Guard of Texas from September 1985 to October 2003.  While review of the record shows that the claims file contains service medical treatment records from the Veteran's first period of active service, there are no National Guard records associated with the claims file aside from one examination report dated in August 1999.  The AOJ must make additional efforts to locate the Veteran's National Guard records and verification of all periods of active duty for training and/or inactive duty training during the Veteran's period of National Guard service.  Accordingly, remand is required.

In addition, a VA medical opinion was provided in September 2016 concerning the etiology of sleep apnea.  The examiner opined that the condition claimed was "less likely" proximately due to or the result of the Veteran's service-connected condition.  The rationale for the opinion was that the sleep apnea was a mechanical/anatomical intermittent upper respiratory ventilatory restriction.  The condition was entirely dependent upon the anatomical architecture of the airway, which restricted airflow in certain positions.  It was not possible for a mental health issue to alter that anatomical architecture.  Mental health issues had no capability to aggravate or improve the condition.  The examiner noted that in general, a variety of sleep issues tended to be more common in veterans with PTSD; however, this did not mean there was any etiological nexus between PTSD and the anatomical restriction of the upper airway in OSA.  In the informal hearing presentation dated in March 2017, the Veteran's representative cited to several medical studies which stated that veterans had high risk for developing sleep apnea.  While the VA examiner touched on the notion that a variety of sleep issues "tended to be more common in veterans with PTSD", given the new evidence cited to by the Veteran's representative, the Board finds that a new VA opinion is required to determine whether any sleep apnea was caused or aggravated by the Veteran's service-connected other specified trauma/stressor-related disorder.  38 C.F.R. § 3.310.  In addition, the VA examiner must provide an opinion as to whether any sleep apnea was caused or otherwise related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service medical treatment records and service personnel records from his service in the Texas Army National Guard from September 1985 to October 2003, to include verification of the specific dates of all active duty for training and inactive duty training periods.  Efforts to obtain records must be documented in the claims file and the Veteran must be notified accordingly.    

2.  Request a medical opinion from a suitably qualified VA examiner as to the etiology of the Veteran's sleep apnea.  The claims file must be made available for review and the examiner must indicate that the review was completed.  Following review of the claims file, the examiner must address the following:  

a.  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea had its onset or is otherwise related to active service?  If not, opinions should be provided as to the following.

b.  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea was caused by the service-connected other specified trauma/stressor-related disorder?

c.  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea was aggravated by the service-connected other specified trauma/stressor-related disorder?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Any opinion expressed should be accompanied by a complete rationale that is specific to the Veteran.  In rendering the requested opinion(s), the examiner is asked to reconcile the January 2014 VA examiner's finding that sleep apnea was not incurred in or caused by service, with the prior August 2007 private physician statement from Dr. F.M.M.  In addition, address the medical studies referenced by the Veteran's representative in the March 2017 informal hearing presentation.

3.  Following any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




